Name: Commission Regulation (EC) No 221/2002 of 6 February 2002 amending Regulation (EC) No 466/2001 setting maximum levels for certain contaminants in foodstuffs (Text with EEA relevance)
 Type: Regulation
 Subject Matter: consumption;  foodstuff;  deterioration of the environment;  health
 Date Published: nan

 Avis juridique important|32002R0221Commission Regulation (EC) No 221/2002 of 6 February 2002 amending Regulation (EC) No 466/2001 setting maximum levels for certain contaminants in foodstuffs (Text with EEA relevance) Official Journal L 037 , 07/02/2002 P. 0004 - 0006Commission Regulation (EC) No 221/2002of 6 February 2002amending Regulation (EC) No 466/2001 setting maximum levels for certain contaminants in foodstuffs(Text with EEA relevance)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EEC) No 315/93 of 8 February 1993 laying down Community procedures for contaminants in food(1), and in particular Article 2(3) thereof,Whereas:(1) Regulation (EEC) No 315/93 provides that maximum levels must be set for contaminants in foodstuffs in order to protect public health.(2) Commission Regulation (EC) No 466/2001(2), as amended by Council Regulation (EC) No 2375/2001(3), sets maximum levels for certain contaminants in foodstuffs to apply from 5 April 2002. In particular, Annex I thereto sets levels for lead, cadmium and mercury in certain fishery products.(3) It is essential, in order to protect public health, to keep contaminants at levels which are toxicologically acceptable. Maximum levels for lead, cadmium and mercury must be safe and as low as reasonably achievable (ALARA) based upon good manufacturing and agricultural/fishery practices. On the basis of new analytical data it is necessary to revise the relevant provisions of Annex I to Regulation (EC) No 466/2001 for these contaminants in certain fishery products. The revised provisions maintain a high level of consumer health protection.(4) The measures provided for in this Regulation are in accordance with the opinion of the Standing Committee for Foodstuffs,HAS ADOPTED THIS REGULATION:Article 1Annex I to Regulation (EC) No 466/2001 is amended in accordance with the Annex to this Regulation.Article 2This Regulation shall enter into force on the 20th day following that of its publication in the Official Journal of the European Communities.It shall apply from 5 April 2002.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 6 February 2002.For the CommissionDavid ByrneMember of the Commission(1) OJ L 37, 13.2.1993, p. 1.(2) OJ L 77, 16.3.2001, p. 1.(3) OJ L 321, 6.12.2001, p. 1.ANNEXSection 3 (Heavy metals) of Annex I to Regulation (EC) No 466/2001 is amended as follows:(a) concerning lead (Pb), the points 3.1.4, 3.1.4.1 and 3.1.6 are replaced by the following: >TABLE>(b) concerning cadmium (Cd), the points 3.2.5, 3.2.5.1 and 3.2.6 are replaced by the following: >TABLE>(c) concerning mercury (Hg), the point 3.3.1.1 is replaced by the following: >TABLE>(1) Where fish are intended to be eaten whole, the maximum level shall apply to the whole fish.(2) Where fish are intended to be eaten whole, the maximum level shall apply to the whole fish.